Plaintiff in error, hereinafter referred to as defendant, was convicted in the county court of McIntosh county of the unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $150 and imprisonment in the county jail for a period of 30 days.
Defendant raises but one question — the sufficiency of the evidence.
The officers testified that they had a search warrant to search defendant's premises; that upon reaching the place and inquiring of his wife where he was, she called to defendant and advised him that the officers were there; that defendant was in the smokehouse; that the officers heard breaking glass and as one of them came up to the *Page 435 
smokehouse he saw the defendant breaking a bottle; that two bottles had been broken and the whisky spilled in a soap kettle; that they found several fruit jars in the smokehouse which had contained whisky; that they found one case of pint bottles and half a case of new half-pint bottles; that they followed a track leading from defendant's house about seventy-five yards across the road, and beside a post they found a half gallon of whisky; that when the officer rushed in the smokehouse and asked defendant what he was doing, he said, "I am breaking whisky but I might be a d_____ fool for doing it."
Defendant testifying for himself, when asked what his business was, said: "I farm and buy hogs and cattle and anything to make a dollar or two." He testified that the bottles and liquor, if any, belonged to his brother-in-law; that he sometimes drank and sometimes kept whisky for himself, but this was not his liquor. The brother-in-law was not called and no other showing made that the liquor did not belong to defendant.
This evidence was sufficient to support the verdict of the jury.
The cause is therefore affirmed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent, not participating.